Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 1 of 12 PageID #: 146



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

 FEDERAL HOME LOAN MORTGAGE
 CORPORATION,

         Plaintiff,

 v.                                                                   CASE No. 17-cv-00274-S-LDA

 STEVEN P. CARVALHO, PAUL D.
 CARVALHO, RODNEY A. CARVALHO
 III, the UNITED STATES OF AMERICA
 acting by and through the Department of
 the Treasury (Internal Revenue Service)
 and the STATE OF RHODE ISLAND
 acting by and through its Department of
 Revenue (Division of Taxation),

       Defendants.
 _____________________________________/

                                    MOTION FOR DISMISSAL

                 NOW COME Plaintiff, Federal Home Loan Mortgage Corporation, hereby moves

 this honorable court to dismiss this case without prejudice pursuant to the provisions of Federal

 Rules of Civil Procedure 41(a)(2).


         In support of this motion the plaintiff states as follows. The relief the Plaintiff sought in

 this action is the ability to conduct a foreclosure of the Subject Property. The Parties have entered

 into a Loan Modification Agreement that pursuant to its terms brings the Loan Current, as such

 the Plaintiff no longer seeks to foreclose at this time nor can it foreclose at this time. A copy of

 the Loan modification agreement is attached as an exhibit.              No defendant has filed any

 counterclaims in this matter and while Defendant Carvalho has through counsel filed an answer

 Plaintiff’s counsel has attempted to reach out to Mr. Carvalho’s counsel but he refuses to stipulate

 to a dismissal, as such the Plaintiff is forced to ask this court for a dismissal.


                                                    1
Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 2 of 12 PageID #: 147



         Wherefore, The Plaintiff requests that this court grant a dismissal of this matter without

 prejudice and any other relief this court deems just, necessary and right.




 Dated: December 7, 2018.                      Respectfully submitted,

                                               Federal Home Loan Mortgage
                                               Corporation,
                                               Plaintiff,
                                               By its Attorney,


                                               /s/Paul G. Manning, Jr.
                                               Paul G. Manning, Jr., Esq., RI # 7124
                                               Korde & Associates, P.C.
                                               900 Chelmsford Street, Suite 3102
                                               Lowell, MA 01851
                                               (978) 256-1500 (ext. 263)
                                               pmanning@kordeassociates.com




                                   CERTIFICATE OF SERVICE

         I hereby certify that on December 7, 2018 I caused this Motion for Dismissal to be filed

 through the electronic filing system with electronic service completed on all parties registered

 therein to receive notice in this case.

         The document electronically filed and served is available for viewing and/or downloading

 from the United States District Court’s Electronic Filing System.



                                                       /s/ Paul G. Mannning, Jr.____________
                                                       Paul G. manning, Jr, Esq. RI Bar #7124




                                                  2
Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 3 of 12 PageID #: 148




  EXHIBIT
    A
Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 4 of 12 PageID #: 149
Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 5 of 12 PageID #: 150
Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 6 of 12 PageID #: 151
Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 7 of 12 PageID #: 152
Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 8 of 12 PageID #: 153
Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 9 of 12 PageID #: 154
Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 10 of 12 PageID #: 155
Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 11 of 12 PageID #: 156
Case 1:17-cv-00274-WES-LDA Document 20 Filed 12/07/18 Page 12 of 12 PageID #: 157
